Oo 828 “4 DN BP WD LB FR

BO Bb DN KD DRO KO KRDO RD ORD eee eee
oO SN DN ON BR WH NO KF CO OO DH DH A SP WW LK OO

 

 

 

____ FILED ENTERED
LODGED RECEIVED
SEP 27 2019
AT SEATTLE

CLERK U.S. LiSTHICT COURT
WESTERN DISTRICT OF WASHINGTON
BY DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
- UNITED STATES OF AMERICA, NO. CR17-233JLR
Plaintiff, SUPERSEDING INFORMATION

V.

JESUS OCTAVIO RODRIGUEZ-PAYAN,
a/k/a “Tavo,” “Tavito,”

Defendant.

 

 

 

 

The United States charges that:
COUNT 1 |
(Conspiracy to Distribute Controlled Substances)

Beginning at a time unknown, but within the past five years, and continuing until

on or about September 20, 2017, in King and Snohomish Counties, within the Western
District of Washington, and elsewhere, JESUS OCTAVIO RODRIGUEZ-PAYAN and
others known and unknown, did knowingly and intentionally conspire to distribute
substances controlled under Title 21, United States Code, Section 812, Schedules I and JJ,
including heroin, cocaine, fentanyl, and methamphetamine, contrary to the provisions of

Title 21, United States Code, Sections 841(a)(1).

United States v Rodriguez-Payan qoSien een ATTORNEY
; ; TEWART STREET, SUITE
Superseding Information - | SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo © ~J7T NWN WN fm W Ne ee

NO NO HN NY NH LH PO BO DOR RR Ee ee
on KN NH RP WH HY KH CO CO eH DBD A BP WD YY KK OS

 

 

Specific Quantity Allegations as to Heroin

With respect to Defendant JESUS OCTAVIO RODRIGUEZ-PAYAN, his
conduct as a member of the conspiracy charged in Count 1, which includes the
reasonably foreseeable conduct of other members of the conspiracy charged in Count 1,
involved one kilogram or more of a substance containing a detectable amount of heroin,
in violation of Title 21, United States Code, Section 841(b)(1)(A).

Specific Quantity Allegations as to Methamphetamine

With respect to Defendant JESUS OCTAVIO RODRIGUEZ-PAYAN, his
conduct as a member of the conspiracy charged in Count 1, which includes the
reasonably foreseeable conduct of other members of the conspiracy charged in Count 1,
involved 50 grams or more of actual methamphetamine, and/or 500 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, in violation of
Title 21, United States Code, Section 841(b)(1)(A).

All in violation of Title 21, United States Code, Section 846.

COUNT 2
(Conspiracy to Commit Money Laundering)

Beginning at a date unknown, but within the last five years, and continuing until
on or about September 26, 2017, in the Western District of Washington, and elsewhere,
JESUS OCTAVIO RODRIGUEZ-PAYAN. , and others known and unknown, unlawfully
and knowingly combined, conspired, confederated and agreed together and with each
other to commit certain money laundering offenses under Title 18, United States Code,
Sections 1956, as follows: |

(1956(a)(1))

(1) Did conduct and attempt to conduct financial transactions, that is:
transactions involving the movement of funds by wire and other means affecting
interstate and foreign commerce, and transactions involving the use of a financial
institution which is engaged in and affects interstate and foreign commerce, which in fact

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

United States v Rodriguez-Payan
Superseding Information - 2
Oo So ND HD A BW NHN

wm wwe NY NY HNN NP B&B Bee ee ee ee
on AA Bw NF OO mI HR HH BW NH OC

 

 

involved the proceeds of specified unlawful activity, that is, conspiracy to distribute
controlled substances, in violation of Title 21, United States Code, Sections 841(a)(1),
and 846, knowing that the property involved in the financial transactions represents the
proceeds of some form of unlawful activity:

(A) knowing that the transactions are designed in whole or in part —

(i) to conceal and disguise the nature, the location, the source,
the ownership, and the control of the proceeds of the specified unlawful activity, in
violation of Title 18, United States Code, Section 1956(a)(1)(B)(i); and

(ii) to avoid a transaction reporting requirement under State and
Federal law, in violation of Title 18, United States Code, Section 1956(a)(1)(B)(ii); and

(1956(a)(2))

(2) Did transport, transmit, and transfer, and attempt to transport, transmit, and
transfer a monetary instrument and funds from a place in the United States to and through
a place outside the United States —

(A) knowing that the monetary instrument and funds involved in the
transportation, transmission, and transfer represent the proceeds of some form of
unlawful activity that is, conspiracy to distribute controlled substances, in violation of
Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A), and 846, and knowing
that such transportation, transmission, and transfer is designed in whole or in part —

(i) to conceal and disguise the nature, the location, the source,
the ownership, and the control of the proceeds of specified unlawful activity, in violation
of Title 18, United States Code, Section 1956(a)(2)(B)(i); and

(ii) to avoid a transaction reporting requirement under State and

Federal law, in violation of Title 18, United States Code, Section 1956(a)(2)(B)(ii).

The United States further alleges that this offense was committed during and in

furtherance of the conspiracy charged in Count 1 above.

All in violation of Title 18, United States Code, Section 1956(h).

United States v Rodriguez-Payan UNITED STATES ATTORNEY

. . 700 STEWART STREET, SUITE 5220
Superseding Information - 3 SEATTLE, WASHINGTON 98101

(206) 553-7970
oO Oo I KH A BP W NH

eo NO NY KY NY NY NY NY NOOO S| SB RB SE ES SEO SEO ESE
oo SN DN OA PR WY HO KH CO CO Oo HN DN OH Fe WY YY KF &

 

 

ASSET FORFEITURE ALLEGATION
Conspiracy to Distribute Controlled Substances

The allegations contained in Count 1 of this Superseding Information are hereby
realleged and incorporated by reference for purpose of alleging forfeitures pursuant to
Title 21, United States Code, Section 853. _

Upon conviction of the offenses alleged in Count 1 of the Indictment, the
Defendant JESUS OCTAVIO RODRIGUEZ-PAYAN shall forfeit to the United States,
pursuant to Title 21, United States Code, Section 853, any property constituting, or
derived from, any proceeds obtained, directly or indirectly, as the result of that offense,
and also shall forfeit any property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, that offense including but not limited to:

(1) $4,559 in U.S. currency that was seized from the Defendant’s residence in

Mountlake Terrace, Washington on September 26, 2017; and,
(2) $44,880 in U.S. currency that was seized from co-Defendant Jorge Ulloa-
Sarmiento’s residence in Everett, Washington on September 26, 2017.
Conspiracy to Commit Money Laundering

The allegations contained in Count 2 of this Superseding Information are hereby
realleged and incorporated by reference for the purpose of alleging forfeitures pursuant to
Title 18, United States Code, Section 982(a)(1).

Upon conviction of the offense alleged in Count 2 of the Superseding Information,
JESUS OCTAVIO RODRIGUEZ-PAYAN shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 982(a)(1), any and all property involved in the
offense and any property traceable to such property, including but not limited to:

(1) $4,559 in U.S. currency that was seized from the Defendant’s residence in

Mountlake Terrace, Washington on September 26, 2017; and,
(2) $44,880 in U.S. currency that was seized from co-Defendant Jorge Ulloa-

Sarmiento’s residence in Everett, Washington on September 26, 2017.

United States v Rodriguez-Payan wOoSien res ATTORNEY
. ° TEWART STREET, SUITE
Superseding Information - 4 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo eS HN DW OH Fe WD WO

eo a7 WA HO FP WH NY KF CO HO Be ST DBD NH FP WwW NY KF &

 

 

Substitute Assets
If any of the above described forfeitable property, as a result of any act or

omission of the Defendant,

Ls cannot be located upon the exercise of due diligence;

De has been transferred or sold to, or deposited with, a third party;

3. has been placed beyond the jurisdiction of the Court;

4, has been substantially diminished in value; or

5. has been commingled with other property which cannot be divided

without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section
853(p), to seek the forfeiture of any other property of the Defendants up to the value of

the above-described forfeitable property.

DATED the 2# th day of September, 2019

|

~ |

BRIAN T. MORAN
United States Attorney

7) Va Vinge
KARYN S. JOHNSON
Assistant United States Attorney

CM

NICHOLAS MANHEIM
Assistant United States Attorney

 

United States v Rodriguez-Payan UNITED STATES ATTORNEY

ae : z 700 STEWART STREET, SUITE 5220
Superseding Information - 5 SEATTLE, WASHINGTON 98101

(206) 553-7970
